Citation Nr: 0622345	
Decision Date: 07/28/06    Archive Date: 08/10/06

DOCKET NO.  03-37 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for bilateral hip 
disorders.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for bilateral knee 
disorders.

4.  Entitlement to service connection for bilateral ankle 
disorders.

5.  Entitlement to service connection for a left foot 
disorder.

6.  Entitlement to service connection for a right foot 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from August 1955 to 
September 1957.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2001 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine,

The appeal is REMANDED, in part, to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part. 


FINDING OF FACT

The preponderance of the evidence is against finding that 
bilateral hip, low back, bilateral knee, bilateral ankle, and 
left foot disorders were present in service, that they are 
related to service, that arthritis in any of these joints was 
manifested to a compensable degree within one year of 
separation from active duty, or that they are related to an 
amputation of the right foot fourth and fifth toes.


CONCLUSION OF LAW

Bilateral hip, low back, bilateral knee, bilateral ankle, and 
left foot disorders were not incurred in or aggravated by 
military service; arthritis may not be presumed to have been 
incurred therein; and these disorders were not caused or 
aggravated by amputation of the right foot fourth and fifth 
toes.  38 U.S.C.A. §§ 1131, 5100, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 4.57 
(2005).

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The appellant must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in July 2001, prior to 
the appealed from rating decision, fulfills the provisions of 
38 U.S.C.A. § 5103(a).  The claim was readjudicated in a 
December 2003 statement of the case.  While the notice fails 
to provide notice of the type of evidence necessary to 
establish a disability rating or effective date for the claim 
for the disabilities on appeal, that failure is harmless 
because the preponderance of the evidence is against the 
appellant's claims of service connection for bilateral hip, 
low back, bilateral knee, bilateral ankle, and left foot 
disorders, and any questions as to the appropriate disability 
rating or effective date to be assigned are moot.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  In this regard, the 
record includes the service medical records as well as his 
medical records from the Togus and Bangor VA Medical Centers.  
The record also includes several VA examinations which 
provided medical opinions as to the origins of his bilateral 
hip, low back, bilateral knee, bilateral ankle, and left foot 
disorders.

While VA examiners did not provide opinions as to direct 
service incurrence for the bilateral hip, low back, bilateral 
knee, bilateral ankle, and left foot disorders, VA 
adjudication of these claims may go forward because, given 
the length of time between the veteran's separation from 
military service and first being diagnosed with chronic 
disease processes of the hips, low back, knees, ankles, and 
left foot disorders, VA had no obligation to get a medical 
opinion.  38 U.S.C.A. § 5103A(d); Maxson v. West, 12 
 Vet. App. 453 (1999).

The record includes a July 1978 notice of favorable decision 
from the Social Security Administration (SSA) which indicates 
that the veteran was awarded disability benefits.  Notably, 
however, while the record shows that the veteran had a number 
of disabling health problems, none of these documents 
identify the underlying reason for why he received SSA 
benefits.  Likewise, the record does not reflect, nor is it 
argued that the veteran is in receipt of SSA benefits because 
of bilateral hip, low back, bilateral knee, bilateral ankle, 
and left foot disorders or that the records held by the SSA 
are relevant to the current appeal.  As noted above, the 
record on appeal contains voluminous medical records, 
including service medical records, postservice VA medical 
records dating from 1974 through 2005 and reports of VA 
examiners which pre-date and post-date the receipt of SSA 
benefits.  These records contain relevant medical opinions 
regarding the origin and etiology of the veteran's current 
disorders.  As such, in light of the evidence already of 
record, as well as the fact that neither the veteran nor his 
representative has specifically identified the SSA records as 
being "relevant" to the current issues on appeal, 
additional delay to attempt to obtain these SSA records is 
not required.  See, e.g., Counts v. Brown, 6 Vet. App. 473, 
476 (1994), citing Godwin v. Derwinski, 1 Vet. App. 419, 425 
(1991) (noting that the "duty to assist is not unlimited" 
and that "the duty to develop pertinent facts applies to 
'all relevant facts.'"); Gobber v. Derwinski, 
2 Vet. App. 470, 472 (1992) ("'duty to assist' is not a 
license for a 'fishing expedition' to determine if there 
might be some unspecified information which could possibly 
support a claim. . . . [and] this duty is limited to 
specifically identified documents that by their description 
would be facially relevant and material to the claim").

Hence, VA has fulfilled its duties under the VCAA.  To the 
extent that VA has failed to fulfill any duty to notify and 
assist the appellant, that error is harmless since there is 
no evidence the error reasonably affects the fairness of the 
adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998). 

The Claims

The veteran contends that all current disorders were caused 
by military service and/or by his service connected 
amputation of the fourth and fifth toes of the right foot.  
It is requested that the veteran be afforded the benefit of 
the doubt. 

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Arthritis, if manifest to a degree of 10 percent within one 
year after separation from active duty, may be presumed to 
have been incurred in service.  38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection may also be granted where disability is 
proximately due to or the result of already service-connected 
disability.  38 C.F.R. § 3.310.  Finally, service connection 
is warranted when a service-connected disability aggravates a 
non-service-connected disorder.  Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).

When a veteran is claiming entitlement to service connection 
for a foot disorder, 38 C.F.R. § 4.57 provides as follows:

It is essential to make an initial 
distinction between bilateral flatfoot as 
a congenital or as an acquired condition.  
The congenital condition, with depression 
of the arch, but no evidence of abnormal 
callosities, areas of pressure, strain or 
demonstrable tenderness, is a congenital 
abnormality which is not compensable or 
pensionable.  In the acquired condition, 
it is to be remembered that depression of 
the longitudinal arch, or the degree of 
depression, is not the essential feature.  
The attention should be given to 
anatomical changes, as compared to 
normal, in the relationship of the foot 
and leg, particularly to the inward 
rotation of the superior portion of the 
os calcis, medial deviation of the 
insertion of the Achilles tendon, the 
medial tilting of the upper border of the 
astragalus.  This is an unfavorable 
mechanical relationship of the parts.  A 
plumb line dropped from the middle of the 
patella falls inside of the normal point.  
The forepart of the foot is abducted, and 
the foot everted.  The plantar surface of 
the foot is painful and shows 
demonstrable tenderness, and manipulation 
of the foot produces spasm of the 
Achilles tendon, peroneal spasm due to 
adhesion about the peroneal sheaths, and 
other evidence of pain and limited 
motion.  The symptoms should be apparent 
without regard to exercise.  In severe 
cases there is gaping of bones on the 
inner border of the foot, and rigid 
valgus position with loss of the power of 
inversion and adduction.  Exercise with 
undeveloped or unbalanced musculature, 
producing chronic irritation, can be an 
aggravating factor.  In the absence of 
trauma or other definite evidence of 
aggravation, service connection is not in 
order for pes cavus which is a typically 
congenital or juvenile disease.  
[Emphasis Added].

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  The 
Board is mindful that it cannot make its own independent 
medical determinations and that there must be plausible 
reasons for favoring one medical opinion over another.  Evans 
v. West, 12 Vet. App. 22, 30 (1999).  

With the above criteria in mind, service medical records are 
negative for complaints, diagnoses, or treatment related to 
any of the veteran's current problems.  The August 1955 
enlistment examination report notes a preservice history of 
polio, "twisted" knees, and ankle fractures.  A December 
1955 record noted swollen ankles. 

Postservice, VA treatment records show the veteran's 
complaints of pain in the knees, feet and ankles on one 
occasion in February 2001, and hip and low back complaints on 
one occasion in April 2001.

As to current diagnoses, the veteran was diagnosed with hip 
tendinitis and/or strain at an August 2002 VA joints 
examination.  The August 2002 study also noted a history of 
left knee arthritis based on bone scan findings.  He was 
diagnosed with right knee degenerative joint disease 
following an April 2001 x-ray.  Left foot pes cavus was 
diagnosed following VA treatment in March 1998, and left foot 
arthritis was diagnosed by the August 2002 VA spine examiner.  
An April 2001 x-ray revealed low back arthritis.

As to the origins of these disorders, a March 2001 VA 
examiner opined that the veteran was status post bilateral 
fifth digit amputation of the feet with altered foot 
mechanics.

The November 2001 VA examiner opined as follows:

[As to the left foot,] the cavus 
deformity . . . existed prior to entry 
into service and predisposed him [to] toe 
and tendon problems of the feet.  The 
[left foot cavus] definitely (was not) 
acquired by the military service.  [As to 
the ankles, hips, knees, and lumbar 
spine, no] significant abnormalities have 
developed as a result of losing the fifth 
toe . . .[or the] fourth toe . . .of the 
right foot.  

An August 2002 VA spine examiner opined as follows:

[As to the lumbar spine,] I feel that 
this gentleman's back, because of the x-
ray findings, is not related to his toe 
amputation at all; neither is his hip 
discomfort . . .  He has arthritis of the 
ankles and feet, which I am sure are 
affected by his toes, however, his [non 
service connected] pes avus [of the feet] 
can also aggravate these symptoms.  

The August 2002 VA joints examiner opined that examination of 
the veteran's ankles, hips, knees, and low back were 
essentially normal with only subjective complaints of pain.

In the first addendum to an August 2002 VA examination it was 
opined that the veteran's bilateral knee disorders were not 
related to his toe amputations.

In the January 2003 addendum, it was opined that the 
veteran's foot and ankle disabilities were not moderately or 
severely disabled due to the toe amputations.

The October 2003 VA examiner opined, as to the foot and ankle 
disabilities that "the toe amputations did not have a 
significant effect on development of any foot or ankle 
degenerative changes . . .  I firmly believe that the toe 
amputations did not cause problems."  

Finally, in a December 2003 addendum the VA examiner opined 
"that there (was) no connection between the amputations and 
the degenerative changes."  .

As to entitlement to direct service connection for left foot 
pes cavus, given the absence of trauma inservice as well as 
the uncontradicted medical opinions by the November 2001 VA 
examiner, service connection is not in order for pes cavus 
because it is a congenital defect.  38 C.F.R. § 4.57.

As to entitlement to direct service connection for bilateral 
hip, low back, bilateral knee, bilateral ankle, and left foot 
arthritis, the record is devoid of medical opinion evidence 
linking current disabilities to military service.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) 
(establishing service connection requires finding a 
relationship between a current disability and events in 
service or an injury or disease incurred therein).  Indeed, 
the preponderance of the competent evidence is against 
finding that bilateral hip, low back, bilateral knee, and 
bilateral ankle disorders, as well as left foot arthritis, 
had their onset in-service.  The preponderance of the 
evidence is also against finding that they are related to any 
incident of service.  Moreover, given the length of time 
between the veteran's 1957 service separation and the 
diagnosis of these disorders there is no continuity of 
symptomatology.  

As to arthritis, the presumptions found at 38 C.F.R. 
§§ 3.307, 3.309 do not apply because arthritis was not 
compensably disabling within one year of separation from 
active duty.

As to entitlement to secondary service connection for 
bilateral hip, low back, bilateral knee, bilateral ankle, and 
left foot disorders, while a March 2001 VA examiner opined 
that the veteran was status post bilateral fifth digit 
amputation of the feet with altered foot mechanics, neither 
that examiner nor any other physician opined that current 
disabilities were caused or aggravated by service connected 
amputated toes.  In fact, as discussed above, VA examiners 
say just the opposite.  Evans.  Accordingly, after 
considering all of the evidence of record, the Board must 
conclude that the weight of the evidence is against the 
claims of entitlement to secondary service connection for 
bilateral hip, low back, bilateral knee, bilateral ankle, and 
left foot disorders.  See Evans v. West, 12 Vet. App. 22, 30 
(1998).  

Entitlement to service connection for bilateral hip, low 
back, bilateral knee, bilateral ankle, and left foot 
disorders is denied.  

Conclusion

In reaching the above conclusions, the Board has not 
overlooked the appellant's and his representative's written 
statements to the RO and the claimant's statements to his VA 
physicians.  While lay witnesses are competent to describe 
experiences and symptoms that result therefrom, because 
laypersons are not trained in the field of medicine, they are 
not competent to provide medical opinion evidence as to the 
origins of a disability.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Therefore, the appellant's 
statements, as well as those of his representative, 
addressing these disorders are not probative evidence as to 
the issues on appeal.

The Board also considered the doctrine of reasonable doubt, 
however, as the preponderance of the evidence is against the 
appellant's claims, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, 
the claims must be denied.


ORDER

Entitlement to service connection for bilateral hip, low 
back, bilateral knee, bilateral ankle, and left foot 
disorders is denied.


REMAND

As to entitlement to service connection for a right foot 
disorder a remand is required because additional pertinent 
evidence has been forwarded to the Board without initial RO 
review, and there is no evidence that the appellant waived 
his right to that review.  38 C.F.R. § 19.31 (2005).

Finally, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the United States Court of Appeals for Veterans Claims 
(Court) held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for a right 
foot disorder.  As these questions are potentially involved 
in the present appeal, this case must also be remanded for 
proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that informs the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded, and also includes 
an explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  

Accordingly, this issue is REMANDED for the following action:

1.  The RO should send the veteran 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the remaining claim on 
appeal, as outlined by the Court in 
Dingess.  The corrective notice should, 
among other things, invite the veteran to 
submit any additional evidence or 
argument he has in his possession that 
may further his claim.

2.  If, while in remand status, 
additional evidence or information 
received triggers a need for further 
development or assistance under the VCAA, 
such as providing the veteran with 
updated notice of what evidence has been 
received and not received by VA as well 
as who has the duty to request evidence, 
then such development must be undertaken 
by VA.  38 U.S.C.A. §§ 5100, 5103, 5103A; 
38 C.F.R. § 3.159.  Any relevant notices 
must be in compliance with Dingess. 

3.  Thereafter, the RO must readjudicate 
the veteran's claim of entitlement to 
service connection for a right foot 
disorder.  The RO is advised that they 
are to make a determination based on the 
law and regulations in effect at the time 
of their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefit sought 
on appeal remains denied, the appellant 
and his representative should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence received, including that filed 
directly with the Board, and any evidence 
not received, and all applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


